 328 NLRB No. 901NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.PYC-Davis Graphics, Inc. and Local 591, Sign, Picto-rial and Display Union, AFLŒCIO. Case 7ŒCAŒ41442June 7, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDLIEBMANUpon a charge filed by the Union on October 13, 1998,the General Counsel of the National Labor RelationsBoard issued a complaint on December 16, 1998, against
PYC-Davis Graphics, Inc., the Respondent, alleging that
it has violated Section 8(a)(1) and (5) of the National
Labor Relations Act.  On December 28, 1998, the Re-spondent filed an answer to the complaint.  On April 14,1999, however, the Respondent notified the Region in
writing that it was withdrawing its answer to the com-plaint.On May 3, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On May 5,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.By letter to the Region of April 14, 1999, the Respon-dent withdrew its answer to the complaint, stating thatﬁPyc-Davis Graphics, Inc. is permanently out-of-business.ﬂ  Such a withdrawal of an answer has the sameeffect as a failure to file an answer, i.e., the allegations in
the complaint must be considered to be true.1Accordingly, in light of the withdrawal of the Respon-dent™s answer to the complaint, and in the absence ofgood cause being shown otherwise, we grant the General
Counsel™s Motion for Summary Judgment.2                                                       1 See Maislin Transport, 274 NLRB 529 (1985).2 In its letter of April 14, 1999, withdrawing its answer to the com-plaint, the Respondent asserts that it is ﬁpermanently out-of-business.ﬂThe fact that a respondent may no longer be in business or has termi-nated its operations does not constitute good cause for failing to file anOn the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Detroit, Michigan,has been engaged in screen printing for commercial cus-tomers.  During the calendar year ending December 31,1997, the Respondent, in conducting its business opera-tions, performed services valued in excess of $50,000 forcustomers located within the State of Michigan.  Each of
the customers described above purchased and caused to
be transported to its Michigan facilities goods and mate-rials valued in excess of $50,000, which were transportedto those facilities directly from points located outside the
State of Michigan.  We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act and that the Union,Local 591, Sign, Pictorial and Display Union, AFLŒCIO,is a labor organization within the meaning of Section
2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, the unit,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(a) of the Act:All full-time and regular part-time production employ-ees engaged in work performed under the classifica-tions set forth in Appendix A of the collective-bargaining agreement, described below, employed by
members of the Association and of the employers who
have authorized the Association to bargain on their be-half, but excluding guards and supervisors, as definedin the Act.3Since about 1968, the Union has been recognized bythe Respondent as the exclusive collective-bargainingrepresentative of the employees in the unit.  Such recog-nition has been embodied in successive collective bar-gaining agreements, the most recent of which is effectiveby its terms from February 1, 1998, to January 31, 2001.At all times since 1968, based on Section 9(a) of the Act,
the union has been the exclusive representative for pur-poses of collective-bargaining with respect to rates ofpay, wages, hours of employment, and other terms and
conditions of employment.On or about October 2, 1998, the Respondent, by itsagents, Fodes Sheker and Kelly Davis, terminated itsbusiness operations and closed its Detroit facility.  The1998Œ2001 collective-bargaining agreement providesthat employees who sever employment with the Respon-dent are entitled to prorated vacation pay.  Since on or                                                                                        answer and is not a basis for denying the Motion for Summary Judg-ment.  See, e.g., Beaumont Glass Co., 316 NLRB 35 fn. 1 (1995).3 The collective-bargaining agreement referred to in this unit de-scription is the 1998-2001 agreement between the parties. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2about October 2, 1998, the Respondent has failed to payunit employees whose employment has been severed
prorated vacation pay in accordance with the 1998Œ2001
collective-bargaining agreement.  The Respondent en-gaged in this conduct without prior notification to theUnion and without affording the Union an opportunity tobargain with the Respondent over the effects of such
conduct, and without the consent of the Union.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelyand in good faith with the exclusive collective-
bargaining representative of its employees, and has
thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(d) of the Act, andSection 8(a)(1) and (5) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent violated Section 8(a)(5) and(1) by failing to bargain with the Union concerning the
effects on the unit employees of the termination of busi-ness operations at its Detroit, Michigan facility, we shallorder the Respondent, on request, to bargain with the
Union concerning the effects of its decision to cease op-erations.  As a result of the Respondent™s unlawful fail-ure to bargain in good faith with the Union about theeffects of its decision to close its Detroit, Michigan facil-ity, the terminated employees have been denied an op-portunity to bargain through their collective-bargainingrepresentative.  Meaningful bargaining cannot be assured
until some measure of economic strength is restored to
the Union.  A bargaining order alone, therefore, cannot
serve as an adequate remedy for the unfair labor practices
committed.Accordingly, we deem it necessary, in order to effec-tuate the purposes of the Act, to require the Respondentto bargain with the Union concerning the effects ofclosing its facility on its employees, and shall accompany
our order with a limited backpay requirement designedboth to make whole the employees for losses suffered asa result of the violations and to recreate in some practi-cable manner a situation in which the parties™ bargainingposition is not entirely devoid of economic consequences
for the Respondent.  We shall do so by ordering the Re-spondent to pay backpay to the terminated employees ina manner similar to that required in Transmarine Navi-gation Corp., 170 NLRB 389 (1968).Thus, the Respondent shall pay its terminated employ-ees backpay at the rate of their normal wages when lastin the Respondent™s employ from 5 days after the date ofthis Decision and Order until occurrence of the earliest ofthe following conditions: (1) the date the Respondentbargains to agreement with the Union on those subjects
pertaining to the effects of the closing of its facility on its
employees; (2) a bona fide impasse in bargaining; (3) the
Union™s failure to request bargaining within 5 businessdays after receipt of this Decision and Order, or to com-mence negotiations within 5 business days after receiptof the Respondent™s notice of its desire to bargain withthe Union;4 and (4) the Union™s subsequent failure tobargain in good faith, but in no event shall the sum paidto these employees exceed the amount they would have
earned as wages from the date on which the Respondentterminated its operations, to the time they securedequivalent employment elsewhere, or the date on which
the Respondent shall have offered to bargain in good
faith, whichever occurs sooner; provided, however, that
in no event shall this sum be less than the employees
would have earned for a 2-week period at the rate of their
normal wages when last in the Respondent™s employ.
Backpay shall be based on earnings which the terminatedemployees would normally have received during the ap-plicable period, less any net interim earnings, and shallbe computed in accordance with F. W. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).In addition, having found that the Respondent unlaw-fully failed to pay prorated vacation pay to its severedunit employees, we shall order the Respondent to pay the
unit employees pro-rated vacation pay in accordance
with the 1998Œ2001 collective-bargaining agreement, in
the manner set forth in Ogle Protection Service, 183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971),with interest as prescribed in New Horizons for the Re-tarded, supra.Finally, in view of the fact that the Respondent™s facil-ity is currently closed, we shall order the Respondent tomail a copy of the attached notice to the Union and to the
last known addresses of its former employees in order to
inform them of the outcome of this proceeding.ORDERThe National Labor Relations Board orders that theRespondent, PYC-Davis Graphics, Inc., Detroit, Michi-gan, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Local 591, Sign, Pictorialand Display Union, AFLŒCIO, which is the designatedexclusive bargaining representative of the Respondent™semployees in an appropriate unit, over the effects of its
decision to close its Detroit, Michigan facility.  The ap-propriate unit consists of:All full-time and regular part-time production employ-ees engaged in work performed under the classifica-tions set forth in Appendix A of the 1998Œ2001 collec-                                                       4 Melody Toyota, 325 NLRB No. 158 (May 29, 1998). PYC-DAVIS GRAPHICS, INC.3tive-bargaining agreement, employed by members ofthe Association and of the employers who have
authorized the Association to bargain on their behalf,
but excluding guards and supervisors, as defined in the
Act.(b) Failing to pay unit employees whose employmenthas been severed prorated vacation pay in accordancewith the 1998Œ2001 collective-bargaining agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union concerning theeffects on the unit employees of the termination of theRespondent™s business operations at its Detroit, Michi-gan facility, and the termination of the unit employees.(b) Pay its former employees in the unit describedabove their normal wages when last in the Respondent™semploy from 5 days after the date of this Decision and
Order until occurrence of the earliest of the following
conditions: (1) the date the Respondent bargains to
agreement with the Union on those subjects pertaining to
the effects of the closing of its facility on its employees;(2) a bona fide impasse in bargaining; (3) the Union™sfailure to request bargaining within 5 business days after
receipt of this Decision and Order, or to commence ne-gotiations within 5 business days after receipt of the Re-spondent™s notice of its desire to bargain with the Union;(4) the Union™s subsequent failure to bargain in good
faith, but in no event shall the sum paid to these employ-ees exceed the amount they would have earned as wagesfrom October 2, 1998, the date on which the Respondent
terminated its operations, to the time they secured
equivalent employment elsewhere, or the date on which
the Respondent shall have offered to bargain in goodfaith, whichever occurs sooner; provided, however, thatin no event shall this sum be less than the employees
would have earned for a 2-week period at the rate of their
normal wages when last in the Respondent™s employ,
with interest, as set forth in the remedy portion of this
decision.(c) Pay unit employees whose employment has beensevered prorated vacation pay in accordance with the1998Œ2001 collective-bargaining agreement, with inter-est, as set forth in the remedy portion of this decision.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, dupli-cate and mail, at its own expense and after being signedby the Respondent™s authorized representative, signedand dated copies of the attached notice marked ﬁAppen-dixﬂ5 to the Union and to all current and former unit em-ployees.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  June 7, 1999    John C. Truesdale,                      ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThis notice has been mailed to the Union and to All Em-ployees who were employed by PYC-Davis Graphics,Inc., in the production employees unit at the time the
Detroit, Michigan facility closed.The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Local 591, Sign,Pictorial and Display Union, AFLŒCIO, which is thedesignated exclusive bargaining representative of our
employees in an appropriate unit, over the effects of ourdecision to close our Detroit, Michigan facility.  Theappropriate unit consists of:All full-time and regular part-time production employ-ees engaged in work performed under the classifica-tions set forth in Appendix A of the 1998Œ2001 collec-tive-bargaining, agreement, employed by members ofthe Association and of the employers who haveauthorized the Association to bargain on their behalf,but excluding guards and supervisors, as defined in theAct.                                                       5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4WE WILL NOT fail to pay unit employees whose em-ployment has been severed prorated vacation pay in ac-cordance with the 1998Œ2001 collective-bargainingagreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union concern-ing the effects on the unit employees of the terminationof our business operations at our Detroit, Michigan facil-ity, and the termination of our unit employees.WE WILL pay our former employees in the unit de-scribed above who were employed at the time of ourclosing their normal wages for the period of time set
forth in the decision underlying this notice to employees,
with interest.WE WILL pay unit employees whose employment hasbeen severed prorated vacation pay in accordance withthe 1998Œ2001 collective-bargaining agreement, withinterest.PYC-DAVIS GRAPHIC, INC.